DETAILED ACTION
	This Office Action is in response to the Amendment filed on 10/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, on pages 5-7, Applicant seems to argue that:
1) the newly amended limitation “transmitting, by the first IC, the encoded seeding key to a second IC, wherein the encoded seeing key is decoded;” and “transmitting, by the first IC, the encrypted data to the second IC, wherein the encoded seeding key is decoded;” are not directed to a mathematical concept, a method of organizing human activity, or a mental process.
2) Assuming claim 1 recites a judicial exception, the Applicant believes that the claim is directed to a practical application.
In response, Examiner respectfully disagrees, and submits that:
1) As explained in the Non-Final Office Action dated 07/21/2022, claim 1 originally recited a method of generating a key, using the key to encrypt data to obtain encrypted data, encrypting the key, transmitting the encrypted data to a second party, and then decrypting the encrypted data using the key. These steps could easily be carried out by human, and these are just steps in communicating information from one authorized party to another authorized party while trying to prevent disclosing the information to an unauthorized party. As such, these steps depict a concept of organizing human activities and therefore is a category under an abstract idea.  
 
2) The Examiner thank the Applicant for amending at least claim 1, and clarifying that each of the steps is carried out by the IC. However, one of ordinary skill in the art would recognize that an IC can be broadly interpreted as a generic computer processor. As such, as stated in the Non-Final Office Action, if claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas. In addition, claim 1 does not recite any application of the abstract ideas, nor does it recite additional elements that amount to significantly more than the Judicial Exception. Therefore, contrasting to the Applicant’s arguments, claim 1 is non-statutory for the above reasons.

       CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a key management unit configured to  ..,” “an encryption module configured to..,” “an encoder configured to..,” “a linear-feedback shift register configured to..,” and etc. in claims 11-20. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in at least figures 1-5 and 9 of the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more. 
The following is an analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance. Independent claim 1 is analyzed below:
Step 1-Is the claim directed to a process, machine, manufacture or composition of matter?
Step 1 Analysis-Yes, claim 1 is a method claim.
Step 2A Prong One-Does the claim recite Judicial Exception (i.e.: Abstract Idea, Law of Nature or Natural Phenomenon?)
Step 2A Prong One Analysis-Yes, claim 1 recites the abstract idea of a Method of organizing human activity. The limitations “generating a seeding key during a start-up phase of the first IC;” “encrypting the data using the seeding key..,” “encoding the seeding key;” “delivering the encoded seeding key to a second IC” and “delivering the encrypted data to the second IC.” These are basically just steps pertaining to encrypting data and delivering the encrypted data, a fundamental economic practice and a method of organizing human activities. Other than reciting “..a first IC” and “..a second IC” nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to delivering encrypted information from one entity to another entity. If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claim falls within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two-Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application? 
Step 2A Prong Two Analysis-No, the claim does not recite any application of the abstract ideas. 
Step 2B-Does the claim recite additional elements that amount to significantly more than the Judicial Exception? 
Step 2B Analysis-No, as analyzed in the step 2A Prong Two Analysis above, the claim does not recite additional elements that amount to significantly more than the Judicial Exception. Therefore, claim 1 is non-statutory.

Dependent claims 2-10 are also rejected for the same rational as independent claim 1 above.

Claim 11 is an integrated circuit, but has the same abstract idea as claim 1. Thus claim 11 and all its dependent claims 12-20 are also rejected for the same rationale as claims 1-10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438